DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 02/15/2022; 03/14/22; 06/08/2022.

Response to Arguments
3.	Applicant’s arguments, see page 1, filed May 09, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.
4.	Applicant's arguments, filed May 09, 2022, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art does not disclose, teach or suggest "creating a virtual airspace corresponding to a volume of space, the virtual airspace comprising at least one virtual object having a defined position within the virtual airspace;" "mapping the position of the first vehicle to a virtual first vehicle position in the virtual airspace or mapping the position of the second vehicle to a virtual second vehicle position in the virtual airspace;" “wherein the virtual airspace comprises a volume of space bounded by defined coordinates and within which at least one of the first vehicle and second vehicle is not located.” as cited in independent claim 22. Applicant further argues, the prior art does not disclose, teach or suggest "wherein the position of the first vehicle and the position of the second vehicle are mapped to a virtual airspace and wherein the position of the first vehicle with respect to the position of the second vehicle in the real world differs from that of the position of the first vehicle with respect to the position of the second vehicle in the virtual airspace.” as cited in independent claim 27.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 22-30 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claims 22 and 27 the prior arts of record teach:
Brinkman et al. (US-2010/0283635-A1), teaches a method (¶0004) comprising: creating a virtual airspace corresponding to a volume of space the virtual airspace comprising at least one virtual object having a defined position within the virtual airspace (Fig. 8 and ¶0035); receiving a first sensor data corresponding to at least one first sensor associated with a first vehicle, wherein the at least one first sensor data comprises data indicative of a position of a first vehicle (¶0023; ¶0028); receiving a second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the at least one second sensor data comprises data indicative of a position of a second vehicle (Fig. 1 and ¶0017; ¶0018); the position of the first vehicle to a virtual first vehicle position in the virtual airspace (Fig. 8 and ¶0035); the position of the second vehicle to a virtual second vehicle position in the virtual airspace (Fig. 8 and ¶0035); generating a first presentation data based, at least in part, on the second sensor data, the virtual second vehicle position and the defined position of the at least one virtual object (¶0018; Fig. 2 and ¶0019; Fig. 8 and ¶0035) and transmitting the first presentation data to the first presentation device associated with the first vehicle (Fig. 2 and ¶0019; ¶0023; ¶0025); and generating a second presentation data based, at least in part, on the first sensor data, the virtual first vehicle position and the defined position of the at least one virtual object (Fig. 2 and ¶0019; ¶0023; Fig. 8 and ¶0035) and transmitting the second presentation data to the second presentation device associated with the second vehicle (Fig. 2 and ¶0019);
Dehn (US-2008/0319647-A1), teaches a volume of space bounded by defined coordinates (Dehn- ¶0005-0006; ¶0013; Fig. 1 and ¶0026; Fig. 2 and ¶0028).
Nauseef et al. (US-2016/0195923-A1), teaches the authentication data (¶0060; ¶0101); transmitting a first authentication data with the first sensor data (¶0041; ¶0078-0079); receiving a second authentication data with the presentation data (¶0060; ¶0101).
Found references: 
Lacroix et al. (US-2018/0155052-A1), teaches monitoring the status of an aircraft. The method comprises sending, from an output module of an aircraft monitoring system, a reporting more report data signal response and monitoring, at an input module of the aircraft monitoring system, for received data signal to the aircraft monitoring system (Abstract). Lacroix further teaches the virtual airspace comprises a volume of space bounded by defined coordinates (¶0086-0087).
Sowadski et al. (US-9,099,009-B2), teaches an apparatus comprises an aircraft, a display system associated with the aircraft, a sensor system associated with the aircraft, and a training processor configured to be connected to the aircraft (Abstract). Sowadski further teaches the number of flight simulators (col 6, lines 9-19).
Wright et al. (US-2006/0146048-A1), teaches a system and method for generating a region in an air-space environment for presentation in a visual representation. The region is configured for positioning in an aerial domain of the environment coupled to an adjacent reference domain of the environment (Abstract). Wright further teaches the airspace comprises a volume of space (¶0040-0041).
Dupray et al. (US-2017/0069214-A1), teaches systems, methods, for unmanned aerial vehicles (UAV) are disclosed. In one aspect, UAVs operation in an area may be managed and organized by UAV corridors, which can be defined ways for the operation and movement of UAVs (Abstract). Dupray further teaches Types and Classifications of Airspace (¶0062-0067).

When considering Claim 22 as a whole, however, the prior art does not teach the limitation of "creating a virtual airspace corresponding to a volume of space, the virtual airspace comprising at least one virtual object having a defined position within the virtual airspace;" "mapping the position of the first vehicle to a virtual first vehicle position in the virtual airspace;” “mapping the position of the second vehicle to a virtual second vehicle position in the virtual airspace;" “wherein the virtual airspace comprises a volume of space bounded by defined coordinates and within which at least one of the first vehicle and second vehicle is not located.” as recited by amended independent claim 22 (emphasis added) as described at figure 8 and at least at pages 33-34 in the specification.
Therefore, in the context of claim 22 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 22 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

When considering Claim 27 as a whole, however, the combination of prior art does not teach the limitation of "wherein the position of the first vehicle and the position of the second vehicle are mapped to a virtual airspace and wherein the position of the first vehicle with respect to the position of the second vehicle in the real world differs from that of the position of the first vehicle with respect to the position of the second vehicle in the virtual airspace.” as recited by amended independent claim 27 (emphasis added) figure 8 and at least at pages 33-34 in the specification.
Therefore, in the context of claim 27 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 27 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619